EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
In the claims
In claim 1:
		Change:	“bright-filed microscopy image”
		To:		“bright-field microscopy image” 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
4.	Claims 1, 5 and 15-18 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmer et al. (US2020/0250794),  Claims 22-31 were allowed, and  Claims 2, 3, 6, 7 and 9-14 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In an after final amendment, independent claim 1 has been amended to include the allowable subject matter of claims 3, 6, 7 and 9, claims 2 and 10 have been amended to be written in independent form, and claims 3, 5, 6, 7, 9 and 18 .
Applicant’s arguments, filed 9 August 2021, with respect to claims 1-3, 5-7, and 9-18 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) of claims 1, 5 and 15-18 and the objection to claims 2, 3, 6, 7 and 9-14 has been withdrawn. 
Allowable Subject Matter
5.	Claims 1, 2, 10-17 and 22-32 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667